Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marras, J.), rendered April 28, 1998, convicting him of murder in the second degree (two counts) and attempted robbery in the first degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress his statements to law enforcement authorities.Ordered that the judgment is affirmed.The hearing court properly denied suppression of the defendant’s statements (see People v Hills, 295 AD2d 365 [2002]; cf. Matter of Carl W., 174 AD2d 678 [1991]). The determination of the hearing court, which saw and heard the witnesses, should be accorded great weight on appeal (see People v Prochilo, 41 NY2d 759 [1977]). Its findings of fact and determination of credibility will not be disturbed on appeal “unless clearly unsupported by the record” (People v Jakins, 277 AD2d 328 [2000]).The defendant’s remaining contentions are without merit. Prudenti, P.J., Ritter, Feuerstein and Adams, JJ., concur.